SHENK, J.
I concur in the judgment and in the opinion insofar as it holds that the defendant is now foreclosed from his insistence on findings of specific acts of cruelty. This is so because of his failure to demur for uncertainty to the general allegations of the complaint. (See Code Civ. Proc., § 426b.) But this is as far as the court need or should go in the determination of the appeal. The question of the effect of the failure of a plaintiff to avail himself of the right to object to general findings against him on such an issue is not involved in this case, and I dissent from the portion of the opinion which assumes to decide that question. I see no reason or justification for reaching out beyond the issues in this case to disapprove directly or otherwise such well-reasoned cases as Bilger v. Bilger, 54 Cal.App.2d 739 [129 P.2d 752, and Del Ruth v. Del Ruth, 75 Cal.App.2d 638 [171 P.2d 34],
Appellant’s petition for a rehearing was denied December 18, 1947.